03/06/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 18-0268


                                        DA 18-0268
                                     _________________

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.                                                           ORDER

CHRIS ARTHUR CHRISTENSEN,

             Defendant and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellant’s reply brief filed
electronically on March 5, 2020, this Court has determined that the brief does not comply
with the below-referenced Rules and must be resubmitted.
       M. R. App. P. 11(4)(e) requires a certificate of compliance indicating the
document’s line spacing and (1) that the document is proportionately spaced, together
with the typeface, point size, and word count; or (2) that the document uses a
monospaced typeface, together with the number of characters per inch and word count, or
the number of counted pages, pursuant to M. R. App. P. 11(4)(b) or (c).
       Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellant shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rules and that the Appellant shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained


                                              1
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellant and to
all parties of record.




                                              2                                    Electronically signed by:
                                                                                    James Jeremiah Shea
                                                                              Justice, Montana Supreme Court
                                                                                        March 6 2020